ORDER

PER CURIAM:
Rule to Show Cause entered by this Court on May 4, 1994, is discharged. It is ORDERED that respondent be and he is suspended from the Bar of this Commonwealth for a period of three years, retroactive to January 30, 1990, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CASTILLE, J., did not participate in the consideration or decision of this matter.
PAPADAKOS, J., dissents and would enter an order disbarring respondent.
MONTEMURO, J., is sitting by designation.